Dismiss and Opinion Filed September 24, 2013




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-00357-CV

                          MICHAEL D. RODGERS SR., Appellant
                                        V.
                           BANK OF AMERICA, N.A., Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-00429-B

                             MEMORANDUM OPINION
                          Before Justices Bridges, Fillmore, and Lewis
                                      Opinion Per Curiam
       The Court has before it appellee’s September 9, 2013 motion to dismiss appeal as moot

and for failure to prosecute. Appellant has not responded to the motion nor filed his brief, which

was due on May 1, 2013. The Court accordingly GRANTS the motion and DISMISSES this

appeal. See TEX. R. APP. P. 42.3.



       130357F.P08                                                         PER CURIAM
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

MICHAEL D. RODGERS SR., Appellant                 On Appeal from the County Court at Law
                                                  No. 2, Dallas County, Texas
No. 05-13-00357-CV        V.                      Trial Court Cause No. CC-13-00429-B.
                                                  Opinion delivered Per Curiam. Justices
BANK OF AMERICA, N.A., Appellee                   Bridges, Fillmore and Lewis sitting for the
                                                  Court.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee BANK OF AMERICA, N.A. recover its costs of this
appeal from appellant MICHAEL D. RODGERS SR.


Judgment entered September 24, 2013




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE




130357.docx                                 –2–